DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see REMARKS, filed on 06/13/2022, with respect to the rejections of claims 1-3, 5-6, 11-13 and 15-16 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., (EP 3 297 192 A1) have been fully considered and are persuasive.  Therefore, the non-final rejection dated 03/15/2022 has overcome.

Allowable Subject Matter
3.	Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: The arguments found to be persuasive.  The main reason for the allowance of the claims is the inclusions/amendments of the limitations in claims 1 and 11 which are not found in cited references.  Further, the prior arts on record do not suggest following:
Claim 1,     “sending, by a sending device, one or more data packets to one or more receiving devices in one reference time unit or a plurality of reference time units, wherein the one or more data packets occupy a first bandwidth;
     receiving, by the sending device from the one or more receiving devices, a hybrid automatic repeat request HARQ feedback or a plurality of HARQ feedbacks for the one or more data packets; and
     determining, by the sending device, a contention window (CW) size of a second bandwidth with reference to the HARQ feedback or HARQ feedbacks for the one or more data packets.”
Claim 11, “the transceiver is configured to send one or more data packets to one or more receiving devices in one reference time unit or a plurality of reference time units; wherein one or more data packets occupy a first bandwidth;
         the transceiver is further configured to receive, from the one or more receiving devices, a hybrid automatic repeat request HARQ feedback or a plurality of HARQ feedbacks for the one or more data packets; and
          the processor is configured to determine a contention window (CW) size of a second bandwidth with reference to the HARQ feedback or HARQ feedbacks for the one or more data packets.” 
	Thus, the claims being interpreted in light of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463